Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered April 6,1981, convicting him of murder in the second degree, robbery in the first degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting the provision providing that the sentence imposed for murder in the second degree shall run consecutive to the sentences imposed for robbery in the first degree (three counts) and substituting therefor a provision that said sentences shall run concurrently. As so modified, judgment affirmed. It was improper for Criminal Term to impose consecutive sentences since the homicide and the robberies did not constitute separate or disparate acts (Penal Law, § 70.25, subd 2; People v Underwood, 52 NY2d 882). Rather, the testimony reveals that they were all part of the same criminal transaction (see People v Braithwaite, 96 AD2d 869). We have considered defendant’s other points and find them to be without merit. Thompson, J. P., Brown, Rubin and Boyers, JJ., concur.